DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
For the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35 are pending and rejected.
Claims 3, 6, 9, 16, 18 & 22-31 are canceled.
Information Disclosure Statement
The information disclosure statement filed February 6, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, WO-2012/060932-A2 was listed on the IDS but the jointly submitted foreign reference was for WO-2017/158597-A1. For the purpose of compact prosecution, however, Examiner has included WO-2012/060932-A2 on the PTO-892 and has included the required legible copy. No further action is required by the Applicant.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:
“31” in Fig. 2B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35 are objected to because of the following informalities:
Regarding Claims 2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Claims 2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35 recite “An endoscope” rather than “The endoscope”. Examiner requests Claims 2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35 be amended to read “The endoscope” as appropriate to better conform to current US patent prosecution practices.
Regarding Claim 12, Claim 12 recites the limitation “said imaging head is less than 1.8 mm. in diameter and less than 6 mm. in length [emphasis added]” on Lines 1-2. Applicant is reminded that each claim begins with a capital letter and ends with a period and periods may not appear elsewhere in the claims except for abbreviations (see MPEP § 608.01(m)). Given the accepted abbreviation of millimeters is “mm” and not “mm.”, Claim 12 should be amended to read “said imaging head is less than 1.8 mm in diameter and less than 6 mm in length”. Appropriate correction is required.
Regarding Claim 21, Claim 21 does not end in a period (see MPEP § 608.01(m)). Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are:
“a cytological collection element… adapted to detach cells” in Claims 13 & 17, as described in Applicant’s specification on Page 21, Line 13 – Page 22, Line 30.
“a liquid withdrawal mechanism adapted to withdraw liquid” in Claims 14 & 15, as described in Applicant’s specification on Page 22, Lines 9-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 32-34, Claim 1 recites the limitations “a transparent tubular shaped body having an essentially closed proximal end, and a tubular wall extending from said essentially closed proximal end and terminating at a distal open end of said tubular shaped body, at least one light source associated with said essentially closed proximal end such that its illumination is directed into said tubular wall [emphasis added]” and “a two dimensional detector array disposed inwardly of the inner surface of said tubular wall and distal to said at least one light source [emphasis added]” on Lines 7-10 & Lines 13-14, respectively. Claims 32-34 further recites the limitations “wherein said at least one light source and said detector array are aligned back-to-back” (Claim 32), “wherein both said at least one light source and said detector array are supplied with electrical power from only a single pair of wires” (Claim 33) and “wherein said detector array has an active pixelated area of size such that it will fit within the inner bore of said tubular wall, and a non- active substrate, held within the outer diameter of said tubular wall” (Claim 34). There is no written description for the limitations of Claims 32-34, as they currently depend from Claim 1, in Applicant’s specification.
Specifically, Applicant’ specification discloses two, mutually exclusive, embodiments.
Species I (Figs. 2A-2C): an imaging head with an closed proximal end 23, and a tubular wall 21 extending from the closed proximal end 23 (see Page 13, Lines 1-3 & Page 14, Lines 16-18), one or more light sources 22 attached to or recessed in the closed proximal end 23 which directs illumination rays 24 into the tubular wall 21 to be emitted distally and radially (see Page 13, Lines 3-7, 11-14 & 18-23) and a detector array 26 disposed in an inner diameter of the tubular wall 21 (see Page 14, Lines 6-8).
Species II (Figs. 2D & 2E): an imaging head with a proximal housing element 37 having a tunnel 42 and attached to a light guide 21 (see Page 18, Lines 10-13 & Lines 30-11), a single LED source 35 which directs illumination rays 38 proximally into an outer surface 36 of the proximal housing element 37 wherein the illumination rays 38 are subsequently reflected and only emit distally with light guide 21 preventing the illumination rays 38 from emitting radially by a coating on the outer surface of the light guide 21 (see Page 18, Lines 10-14), and an image sensor 39 aligned back-to-back with the single LED source 35 such that the common electronic circuits are supplied by only a single pair of wires 44 which are transported proximally through the tunnel 42 (see Page 18, Lines 15-21, Lines 30-32 & Page 19, Lines 1-6), and the image sensor 39 is disposed outside of an inner volume of the light guide 21 having an active pixelated area 45 and corners 34 (see Page 19, Lines 8-23).
As Claim 1 requires essentially closed proximal end, illumination rays emitted distally and radially, and a detector array disposed in an inner diameter of the tubular wall (Species I), there is no disclosed embodiment of Species I which also includes the detector array aligned back-to-back with the at least light source such that the common electronic circuits are supplied by only a single pair of wires which are transported proximally through the tunnel in the non-closed proximal end and the detector array disposed outside the inner diameter of the tubular wall and having an activate pixelated area and a non-active area.
Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitations “its proximal end” and “its illumination” on Lines 4 & 11, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “its proximal end” and “its illumination” are being interpreted as “a proximal end” and “illumination of the at least one light source”, respectively.
Regarding Claim 1, Claim 1 recites the limitation “an essentially closed proximal end” on Line 7. The term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “an essentially closed proximal end” is being interpreted as a proximal end which is partially or fully closed.
Regarding Claim 1, Claim 1 recites the limitations “the distal end of the cannula”, “the outer dimensions of said tubular shaped body” and “the inner surface of said tubular wall” on Lines 6, 12 & 13-14, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination “the distal end of the cannula”, “the outer dimensions of said tubular shaped body” and “the inner surface of said tubular wall” are being interpreted as “a distal end of the cannula”, “an outer dimensions of said tubular shaped body” and “an inner surface of said tubular wall”, respectively.
Regarding Claim 4, Claim 4 recites the limitation “a distribution which is adapted to be suitable for the illumination requirements of said anatomical space” on Lines 2-3. The metes and bounds of this limitation are unclear. For the purpose of examination, “a distribution which is adapted to be suitable for the illumination requirements of said anatomical space” is being interpreted as a distribution which illuminates the anatomical space.
Regarding Claim 5, Claim 5 recites the limitation “said outer surface of said tubular wall” on Lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “said outer surface of said tubular wall” is being interpreted as “an outer surface of said tubular wall”.
Regarding Claim 7, Claim 7 recites the limitation “the outer surface of said tubular wall” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the outer surface of said tubular wall” is being interpreted as “an outer surface of said tubular wall”.
Regarding Claim 8, Claim 8 recites the limitation “said at least one opening in the outer wall of said cannula” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “said at least one opening in the outer wall of said cannula” is being interpreted as “said at least one opening in an outer wall of said cannula”.
Regarding Claim 10, Claim 10 recites the limitation “the barrel of said lens assembly” on Lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the barrel of said lens assembly” is being interpreted as “a barrel of said lens assembly”.
Regarding Claim 11, Claim 11 recites the limitations “the distal lens” and “its distal surface” on Lines 1 & 2, respectively. There is insufficient basis for these limitations in the claims. For the purpose of examination, “the distal lens” and “its distal surface” are being interpreted as “a distal lens” and “a distal surface”, respectively.
Regarding Claim 14, Claim 14 recites the limitation “through said catheter” on Line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “through said catheter” is being interpreted as “through said cannula”.
Regarding Claim 17, Claim 17 recites the limitation “said endoscope cannula wall” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “said endoscope cannula wall” is being interpreted as “an endoscope cannula wall”.
Regarding Claim 19, Claim 19 recites the limitation “the outer surface” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the outer surface” is being interpreted as “an outer surface”.
Regarding Claim 20, Claim 20 recites the limitation “rough” on Line 2. The term “rough” is a relative term which renders the claim indefinite. The term “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “rough” is being interpreted as having a protruding portion.
Regarding Claim 21, Claim 21 recites the limitation “wherein all supplies for its operations are contained within said handle” on Lines 1-2. The metes and bounds of this limitation are unclear. For the purpose of examination, “wherein all supplies for its operations are contained within said handle” is being interpreted the handle having element(s) usable by an operator. 
Regarding Claim 32, Claim 32 recites the limitation “their electronic circuits” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “their electronic circuits” is being interpreted as “electronic circuits of the at least one light source and electronic circuits of the detector array”.
Regarding Claim 34, Claim 34 recites the limitations “the inner bore” and “the outer diameter” on Lines 2 & 3, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the inner bore” and “the outer diameter” are being interpreted as “an inner bore” and “an outer diameter”, respectively.
Regarding Claim 35, Claim 35 recites the limitation “rough” on Line 2. The term “rough” is a relative term which renders the claim indefinite. The term “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “rough” is being interpreted as having a protruding portion.
Regarding Claims 2, 12-13, 15 & 33, Claims 2, 12-13 & 33 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 10, 12-13 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2).
Regarding Claim 1, Hellstrom discloses an endoscope (a sensing catheter; [0021]) for insertion into an anatomical space of a subject (a narrow body lumen; [0021]), comprising:
a handle (an operator’s end; [0092]);
a cannula (Fig. 18, a catheter sleeve 1; [0053]) having at least one opening (Fig. 18, a distal tip aperture; [0053]) through which liquid can be ejected (Fig. 18, fluid flow 40 is ejected through the distal tip aperture; [0053] & [0068]); and
an imaging head (Figs. 18 & 19C, a distal portion of a flexible inner sleeve 51; [0089]) attached to the distal end of said cannula (Figs. 18 & 19C, the distal portion of the flexible inner sleeve 51 is attached to a distal portion of the catheter sleeve 1 via a mounting block 30; [0068]), said imaging head comprising:
a transparent tubular shaped body (the distal portion of the flexible inner sleeve 51 is tubular and translucent; [0089]) having an essentially closed proximal end (a proximal end of the distal portion of the flexible inner sleeve 51 is substantially occluded by an illumination fiber bundle 20 and an imaging fiber bundle 21; see Figs. 19B & 19C), and a tubular wall (Fig. 18, a tubular portion of the distal end portion of the flexible inner sleeve 51; [0089]) extending from said essentially closed proximal end and terminating at a distal open end of said tubular shaped body (Fig. 18, a window 52 occludes a distal end of the tubular portion of the distal end portion of the flexible inner sleeve 51; [0089] & [0090]);
at least one light source (Fig. 18, an illumination fiber bundle 20; [0089]) associated with said essentially closed proximal end (the illumination fiber bundle 20 substantially occludes the proximal end of the distal portion of the flexible inner sleeve 51; see Figs. 19B & 19C) such that its illumination is directed into said tubular wall (Fig. 18, the illumination fiber bundle 20 directs light rays 6 into the tubular portion of the distal end portion of the flexible inner sleeve 51; [0089]), said at least one light source being disposed radially inwards of the outer dimensions of said tubular shaped body (the illumination fiber bundle 20 is disposed within the distal portion of the flexible inner sleeve 51; see Figs. 18 & 19B-C);
a two dimensional detector array (Figs. 18 & 19B, a planar tip of an imaging fiber bundle 21; [0089]) disposed inwardly of the inner surface of said tubular wall (the planar tip of the imaging fiber bundle 21 is disposed within the distal portion of the flexible inner sleeve 51; see Figs. 18 & 19B-C) and distal to said at least one light source (Fig. 18, the planar tip of the imaging fiber bundle 21 is distal the illumination fiber bundle 20; [0087]); and
an imaging lens assembly (Fig. 18, a lens assembly comprising a lens 22 and a window 52; [0089] & [0090]) held by direct contact with said transparent tubular shaped body (Fig. 18, the window 52 of the lens assembly seals the flexible inner sleeve 51; [0090]) and positioned distally to said detector array (the lens assembly is distal to the planar tip of the imaging fiber bundle 21; see Fig. 18), such that it images onto said detector array, light reflected back into said imaging head (Fig. 18, reflected light is imaged onto the planar tip of the imaging fiber bundle 21 by the lens 22 of the lens assembly; [0087]), wherein said imaging head has a structure such that said illumination directed into said tubular wall is emitted partially distally and partially radially therefrom (Fig. 18, the tubular portion of the distal end of the flexible inner sleeve 51 directs the light rays 6 distally and radially therefrom; [0089]).
Hellstrom fails to explicitly disclose wherein the handle comprises a liquid reservoir, housed entirely in said handle, a liquid injection system comprising a pump; wherein the cannula is attached to a proximal end of said handle; and wherein the at least one opening of the cannula ejects liquid from said reservoir.
However, Deckman teaches an endoscope (Fig. 21A, a sampling endoscope 2100; [00153]) for insertion into an anatomical space of a subject (Fig. 21, the sampling endoscope 2100 is inserted into a vagina of a patient; [0067]), comprising:
a handle (Fig. 21A, a handle 2110; [00153]) comprising a liquid reservoir (Fig. 21A, a fluid container 2152; [00155]), housed entirely in said handle (the fluid container 2152 is housed entirely in the handle 2110; see Fig. 21A) and a liquid injection system comprising a pump (Fig. 21A, a pump 2150; [00155]);
a cannula (Fig. 21A, a sampling sheath 1424; [00132]) attached at its proximal end to said handle (a proximal end of the sampling sheath 1424 is attached to the handle 2110; see Fig. 21A), said cannula having at least one opening (Fig. 18C, a sampling port 1427; [00145]) through which liquid from said reservoir can be ejected (Figs. 18C & 21A, the sampling port 1427 injects fluid from the fluid container 2152 to a uterus of the patient; [00145] & [00155]); and
an imaging head (Figs. 18C & 30, a camera head 1830; [00136]) attached to the distal end of said cannula (Fig. 18C, the camera head 1830 is attached to a distal end of the sampling sheath 1424; [00136]), said imaging head comprising:
at least one light source (Fig. 30, LEDs 3036 and 3037; [00188]);
a two dimensional detector array (Fig. 30, a CMOS sensor 3080; [00188]); and
an imaging lens assembly (Fig. 30, a lens 3070; [00188]).
The advantage of the liquid reservoir and pump being entirely in the handle is to permit a physician to perform endoscopic surgery without an assistant operating the fluid source (Deckman; [00155]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle as disclosed by Hellstrom, to include the liquid reservoir and pump entirely in the handle taught by Deckman, to permit a physician to perform endoscopic surgery without an assistant operating the fluid source (Deckman; [00155]).
Regarding Claim 2, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1. Deckman further teaches wherein said pump is housed entirely in said handle (the pump 2150 is entirely within the handle 2110; see Fig. 21A).
Regarding Claim 4, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1. Hellstrom further discloses wherein said partially distally emitted and partially radially emitted illumination from said tubular wall have a distribution which is adapted to be suitable for the illumination requirements of said anatomical space (Fig. 18, the tubular portion of the distal end of the flexible inner sleeve 51 directs the light rays 6 distally and radially therefrom; [0089]).
Regarding Claim 8, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1. Deckman further teaches wherein said pump is adapted to eject liquid from said reservoir through said cannula and out of said at least one opening in the outer wall of said cannula (Figs. 18C & 21A, the sampling port 1427 injects fluid from the fluid container 2152 to a uterus of the patient; [00145] & [00155]).
Regarding Claim 10, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1. Hellstrom further discloses wherein said tubular wall is the barrel of said lens assembly (the tubular portion of the distal portion of the flexible inner sleeve 51 radially supports the lens assembly and is therefore a barrel of the lens assembly; see Fig. 18).
Regarding Claim 12, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1.
Hellstrom, as previously modified by Deckman, fails to explicitly disclose wherein said imaging head is less than 1.8 mm in diameter and less than 6 mm in length.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make diameter and the length of the imaging head of Hellstrom to be less than 1.8 mm and less than 6 mm, respectively, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the imaging head would not operate differently with the claimed diameter and length. Further, Applicant places no criticality on the range claimed, indicating that the imaging head may have diameter of less than 1.8 mm and may have a length of less than 6 mm (see Page 17, Lines 13-14 of Applicant’s specification).
Regarding Claim 13, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1. Hellstrom further discloses a cytological collection element (Fig. 18, an aperture 42; [0068]) associated with said imaging head (the aperture 42 is proximal the distal portion of the flexible inner sleeve 51; see Fig. 18), that is adapted to detach cells from said anatomical space in which said imaging head is situated (Fig. 18, the aperture 42 removes fluid 41 from a patient and is therefore a cytological collection element as defined by Applicant in Applicant’s specification on Page 20, Lines 4-12; [0068]).
Regarding Claim 21, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1. Deckman further teaches wherein all supplies for its operations are contained within said handle (the fluid container 2152 and the pump 2150 are disposed entirely within the handle 2110; see Fig. 21A).
Claims 1-2, 4, 8, 21 & 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa (JP-2005124776-A) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2).
Regarding Claim 1, in the alternative, Yazawa, as best understood, discloses an endoscope (Fig. 1, an endoscope system 10; [0036]) for insertion into an anatomical space of a subject, comprising (Fig. 1, the endoscope system 10 is inserted into an organ of a patient; [0098]):
a handle (Fig. 1, a grip part 22; [0037]);
a cannula (Fig. 1, a flexible cable section 30; [0040]) attached at its proximal end to said handle (the flexible cable section 30 is attached to a proximal end of the grip part 22; see Fig. 1), said cannula having at least one opening (Fig. 4, a hole 31; [0044]); and
an imaging head (Fig. 4, an endoscope 100; [0084]) attached to the distal end of said cannula (the endoscope 100 is attached at a distal end of the flexible cable portion 30; see Fig. 4), said imaging head comprising:
a transparent tubular shaped body (Fig. 4, an outer tubing 60; [0084]) having an essentially closed proximal end (Fig. 4, a throttle portion 130 occluded by a light emitting body 90; [0099]), and a tubular wall (Fig. 4, a holding portion 132; [0094]) extending from said essentially closed proximal end and terminating at a distal open end of said tubular shaped body (Fig. 4, the holding portion 132 extends from the occluded throttle portion 130 to an opening 131; [0094]);
at least one light source (Fig. 4, a light emitting body 90; [0084]) associated with said essentially closed proximal end such that its illumination is directed into said tubular wall (Fig. 4, the light emitting body 90 occludes the throttle portion 130 and directs light distally and radially into the holding portion 132; [0092]), said at least one light source being disposed radially inwards of the outer dimensions of said tubular shaped body (the light emitting body 90 is disposed radially inwardly of an outer surface of the holding portion 132; see Fig. 4);
a two dimensional detector array (Fig. 4, a sensor assembly comprising an image sensor 80 and an image sensor holder 81; [0089]) disposed inwardly of the inner surface of said tubular wall and distal to said at least one light source (the sensor assembly is disposed within the holding portion 132; see Fig. 4); and
an imaging lens assembly (Fig. 4, a lens 141; [0095]) held by direct contact with said transparent tubular shaped body (Fig. 4, the lens 141 is housed in an insertion hole 62 of the outer tubing 60; [0095]) and positioned distally to said detector array (the lens 141 is positioned distally to the sensor assembly; see Fig. 4), such that it images onto said detector array, light reflected back into said imaging head (Fig. 4, reflected light passes through the lens 141 and onto the sensor assembly; [0096]), wherein said imaging head has a structure such that said illumination directed into said tubular wall is emitted partially distally and partially radially therefrom (Fig. 4, the holding portion 132 emits light distally and radially therefrom; [0092]).
Yazawa, as best understood, fails to explicitly disclose wherein the handle comprises a liquid reservoir, housed entirely in said handle, a liquid injection system comprising a pump; and wherein the at least one opening of the cannula ejects liquid from said reservoir.
However, Deckman teaches an endoscope (Fig. 21A, a sampling endoscope 2100; [00153]) for insertion into an anatomical space of a subject (Fig. 21, the sampling endoscope 2100 is inserted into a vagina of a patient; [0067]), comprising:
a handle (Fig. 21A, a handle 2110; [00153]) comprising a liquid reservoir (Fig. 21A, a fluid container 2152; [00155]), housed entirely in said handle (the fluid container 2152 is housed entirely in the handle 2110; see Fig. 21A) and a liquid injection system comprising a pump (Fig. 21A, a pump 2150; [00155]);
a cannula (Fig. 21A, a sampling sheath 1424; [00132]) attached at its proximal end to said handle (a proximal end of the sampling sheath 1424 is attached to the handle 2110; see Fig. 21A), said cannula having at least one opening (Fig. 18C, a sampling port 1427; [00145]) through which liquid from said reservoir can be ejected (Figs. 18C & 21A, the sampling port 1427 injects fluid from the fluid container 2152 to a uterus of the patient; [00145] & [00155]); and
an imaging head (Figs. 18C & 30, a camera head 1830; [00136]) attached to the distal end of said cannula (Fig. 18C, the camera head 1830 is attached to a distal end of the sampling sheath 1424; [00136]), said imaging head comprising:
at least one light source (Fig. 30, LEDs 3036 and 3037; [00188]);
a two dimensional detector array (Fig. 30, a CMOS sensor 3080; [00188]); and
an imaging lens assembly (Fig. 30, a lens 3070; [00188]).
The advantage of the liquid reservoir and pump being entirely in the handle is to permit a physician to perform endoscopic surgery without an assistant operating the fluid source (Deckman; [00155]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle as disclosed by Yazawa, to include the liquid reservoir and pump entirely in the handle taught by Deckman, to permit a physician to perform endoscopic surgery without an assistant operating the fluid source (Deckman; [00155]).
Regarding Claim 2, in the alternative, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Deckman further teaches wherein said pump is housed entirely in said handle (the pump 2150 is entirely within the handle 2110; see Fig. 21A).
Regarding Claim 4, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Yazawa, as best understood, further discloses wherein said partially distally emitted and partially radially emitted illumination from said tubular wall have a distribution which is adapted to be suitable for the illumination requirements of said anatomical space (Fig. 4, the holding portion 132 emits light distally and radially therefrom; [0092]).
Regarding Claim 8, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Deckman further teaches wherein said pump is adapted to eject liquid from said reservoir through said cannula and out of said at least one opening in the outer wall of said cannula (Figs. 18C & 21A, the sampling port 1427 injects fluid from the fluid container 2152 to a uterus of the patient; [00145] & [00155]).
Regarding Claim 21, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Deckman further teaches wherein all supplies for its operations are contained within said handle (the fluid container 2152 and the pump 2150 are disposed entirely within the handle 2110; see Fig. 21A).
Regarding Claim 32, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Yazawa, as best understood, further discloses wherein said at least one light source and said detector array are aligned back-to-back (the light emitting body 90 and the sensor assembly are arranged back-to-back; see Fig. 4) such that their electronic circuits are commonly connectable (Fig. 4, the light emitting body 90 and the sensor assembly share a pair of electrical wires 32; [0088] & [0094]).
Regarding Claim 33, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Yazawa, as best understood, further discloses wherein both said at least one light source and said detector array are supplied with electrical power from only a single pair of wires (Fig. 4, the light emitting body 90 and the sensor assembly share a pair of electrical wires 32; [0088] & [0094]).
Regarding Claim 34, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1. Yazawa, as best understood, further discloses wherein said detector array has an active pixelated area of size (Fig. 4, an image sensor 80; [0089]) such that it will fit within the inner bore of said tubular wall (the image sensor 80 is disposed within an insertion hole 62 of the outer tubing 60; see Fig. 4), and a non-active substrate (Fig. 4, an image sensor holder 81; [0089]), held within the outer diameter of said tubular wall (the image sensor holder 81 is disposed within an insertion hole 62 of the outer tubing 60; see Fig. 4).
Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claims 1 & 4 above, and further in view of Smith et al. (hereinafter "Smith") (US 2013/0041356).
Regarding Claims 5 & 7, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claims 1 & 4.
Hellstrom, as previously modified by Deckman, fails to explicitly disclose wherein said outer surface of said tubular wall has a partially reflective coating that has a reflectivity chosen to achieve a predetermined proportion of light to be emitted radially and a predetermined proportion of light to be emitted distally; and wherein said distribution is achieved, at least in part, by having optically diffusive coatings on at least parts of the outer surface of said tubular wall.
However, Smith teaches an endoscope (Fig. 2, an optical surgical probe; [0010]) comprising:
an imaging head (Fig. 2, a multi-spot generator 100; [0013]) comprising:
a transparent tubular shaped body (Fig. 2, a cannula 108; [0013]) having a tubular wall (the cannula 108 is substantially tubular; see Fig. 2);
at least one light source (Fig. 2, an optical fiber 112; [0013]);
wherein an outer surface of said tubular wall has a partially reflective coating (Fig. 2, a portion of the cannula 108 is coated with a reflective silver coating; [0016]); and
at least parts of the outer surface of said tubular wall has an optically diffuse coating (Fig. 2, a portion of the cannula 108 is coated with a diffusive coating; [0016]).
The advantage of the diffusive coating and the reflective coating is to avoid the cannula from forming hot spots and prevent the light escaping into a surgeon's field of view, respectively (Smith; [0016]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tubular wall as disclosed by Hellstrom, as previously modified by Deckman, to be partially coated in a diffusive coating and partially coated in a reflective coating as taught by Smith, to avoid the cannula from forming hot spots and prevent the light escaping into a surgeon's field of view, respectively (Smith; [0016]).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claim 1 above, and further in view of Kucklick (US 2006/0276692).
Regarding Claim 11, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 1.
Hellstrom, as previously modified by Deckman, fails to explicitly disclose wherein the distal lens of said lens assembly is designed such that its distal surface is convex shaped such that it reduces trauma to the anatomical space through which said endoscope is passed.
However, Kucklick teaches an atraumatic endoscope (Fig. 1, an arthroscopic system comprising an arthroscope 2 and an atraumatic sheath 3; [0019]) comprising:
an imaging lens (Fig. 6, a lens 54 of a cap 30 of the atraumatic sheath 3; [0027]); and
wherein a distal surface of the imaging lens has a convex shape (Fig. 6, the lens 54 is convex; [0027]).
The advantage of the convex lens is to provide a magnified view (Kucklick; [0027]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the lens assembly as disclosed by Hellstrom, as previously modified by Deckman, to include the convex lens taught by Kucklick, to provide a magnified view (Kucklick; [0027]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claim 13 above, and further in view of Sakurazawa (US 2019/0350605).
Regarding Claims 14 & 15, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 13.
Hellstrom, as previously modified by Deckman, fails to explicitly disclose wherein said handle further comprises a liquid withdrawal mechanism adapted to withdraw liquid in a proximal direction through said catheter; and a cell collection vessel within said handle to collect liquid withdrawn from said liquid withdrawal mechanism.
However, Sakurazawa teaches an endoscope (Fig. 1, endoscopic forceps 100; [0037]) comprising:
a handle (Fig. 1, a control handle assembly; [0038]) comprising a liquid withdrawal mechanism (Fig. 1, a connection pipe 109; [0041]) and a cell collection vessel (Fig. 1, a reservoir section 110; [0040]);
a cannula (Fig. 1, a hollow section 106; [0038]);
wherein the liquid withdrawal mechanism adapted to withdraw liquid in a proximal direction through said cannula (Fig. 1, the connection pipe 109 sucks liquid in a proximal direction through the hollow section 106; [0041]); and
wherein the cell collection vessel collects liquid withdrawn from said liquid withdrawal mechanism (Fig. 1, the reservoir section 110 collects liquid from the connection pipe 109; [0043]).
The advantage of the integrated connection pipe and the reservoir section of the handle assembly is to allow liquids to be quickly suctioned without inserting and/or reinserting a separate suction tool (Sakurazawa; [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle as disclosed by Hellstrom, as previously modified by Deckman, to include the integrated connection pipe and the reservoir section taught by Sakurazawa, to allow liquids to be quickly suctioned without inserting and/or reinserting a separate suction tool (Sakurazawa; [0059]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claim 13 above, and further in view of Erin (US 2012/0253115).
Regarding Claim 17, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 13.
Hellstrom, as previously modified by Deckman, fails to explicitly disclose wherein said cytological collection element is disposed on the end of a guide wire deployed from an irrigation opening in said endoscope cannula wall.
However, Erin teaches an endoscope (Fig. 1, an endoscope 1; [0025]) comprising:
a cannula (Fig. 1, an insertion member 3; [0025]), said cannula having an irrigation opening (Fig. 1, an insertion channel port 12; [0025]);
a cytological collection element (Fig. 2, a brush portion 21 of a cytology brush 14; [0030]); and
wherein said cytological collection element is disposed on the end of a guide wire (Fig. 2, an inner wire 19; [0030]) deployed from the irrigation opening (Fig. 2, the brush portion 21 of the cytology brush 14 is deployed from the insertion channel port 12; [0032]).
The advantage of the retractable cytology brush is to prevent contamination of the brush portion as it is withdrawn from potentially contaminated irrigation channel (Erin; [0032]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the aperture as disclosed by Hellstrom, as previously modified by Deckman, with the retractable cytology brush taught by Erin, to prevent contamination of the brush portion as it is withdrawn from potentially contaminated irrigation channel (Erin; [0032]).
Claims 19-20 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claim 13 above, and further in view of Boyle Jr. (hereinafter "Boyle") (US 2009/0054805).
Regarding Claims 19-20 & 35, Hellstrom, as previously modified by Deckman, discloses the endoscope according to Claim 19.
Hellstrom, as previously modified by Deckman, fails to explicitly disclose wherein said cytological collection element is a structured surface on the outer surface of at least one of said tubular wall, at least part of said cannula, or an inflatable balloon; wherein said structured surface is at least one of rough, jagged, toothed, and hairy; and wherein said cytological collection element is an inflatable balloon having a rough or toothed external surface.
However, Boyle teaches a surgical instrument (Fig. 2A, an expandable cutting device 1; [0047]) comprising:
a cannula (Fig. 2A, an elongated shaft 20; [0047]);
a cytological collection element (Fig. 2A, a cutting head 10; [0047]); and
wherein said cytological collection element is an inflatable balloon (Fig. 2A, a balloon 13; [0048]) having a rough or toothed external surface (Fig. 2A, cutting elements 12; [0048]).
The advantage of the expandable cytological collection element is to access and biopsy a puncture-sensitive body lumen without endangering the safety of the patient (Boyle; [0046]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by Hellstrom, as previously modified by Deckman, to include the expandable cytological collection element taught by Boyle, to access and biopsy a puncture-sensitive body lumen without endangering the safety of the patient (Boyle; [0046]).
Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa (JP-2005124776-A) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claims 1 & 4 above, and further in view of Smith et al. (hereinafter "Smith") (US 2013/0041356).
Regarding Claims 5 & 7, in  the alternative, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claims 1 & 4.
Yazawa, as previously modified by Deckman and as best understood, fails to explicitly disclose wherein said outer surface of said tubular wall has a partially reflective coating that has a reflectivity chosen to achieve a predetermined proportion of light to be emitted radially and a predetermined proportion of light to be emitted distally; and wherein said distribution is achieved, at least in part, by having optically diffusive coatings on at least parts of the outer surface of said tubular wall.
However, Smith teaches an endoscope (Fig. 2, an optical surgical probe; [0010]) comprising:
an imaging head (Fig. 2, a multi-spot generator 100; [0013]) comprising:
a transparent tubular shaped body (Fig. 2, a cannula 108; [0013]) having a tubular wall (the cannula 108 is substantially tubular; see Fig. 2);
at least one light source (Fig. 2, an optical fiber 112; [0013]);
wherein an outer surface of said tubular wall has a partially reflective coating (Fig. 2, a portion of the cannula 108 is coated with a reflective silver coating; [0016]); and
at least parts of the outer surface of said tubular wall has an optically diffuse coating (Fig. 2, a portion of the cannula 108 is coated with a diffusive coating; [0016]). The advantage of the diffusive coating and the reflective coating is to avoid the cannula from forming hot spots and prevent the light escaping into a surgeon's field of view, respectively (Smith; [0016]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tubular wall as disclosed by Yazawa, as previously modified by Deckman and as best understood, to be partially coated in a diffusive coating and partially coated in a reflective coating as taught by Smith, to avoid the cannula from forming hot spots and prevent the light escaping into a surgeon's field of view, respectively (Smith; [0016]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yazawa (JP-2005124776-A) in view of Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2) as applied to Claim 1 above, and further in view of Kucklick (US 2006/0276692).
Regarding Claim 11, in the alternative, Yazawa, as previously modified by Deckman and as best understood, discloses the endoscope according to Claim 1.
Yazawa, as previously modified by Deckman and as best understood, fails to explicitly disclose wherein the distal lens of said lens assembly is designed such that its distal surface is convex shaped such that it reduces trauma to the anatomical space through which said endoscope is passed.
However, Kucklick teaches an atraumatic endoscope (Fig. 1, an arthroscopic system comprising an arthroscope 2 and an atraumatic sheath 3; [0019]) comprising:
an imaging lens (Fig. 6, a lens 54 of a cap 30 of the atraumatic sheath 3; [0027]); and
wherein a distal surface of the imaging lens has a convex shape (Fig. 6, the lens 54 is convex; [0027]).
The advantage of the convex lens is to provide a magnified view (Kucklick; [0027]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the lens assembly as disclosed by Yazawa, as previously modified by Deckman and as best understood, to include the convex lens taught by Kucklick, to provide a magnified view (Kucklick; [0027]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 12-13 & 15 of U.S. Patent No. 11,096,557 in view of Hellstrom et al. (hereinafter "Hellstrom") (US 2014/0107496), Deckman et al. (hereinafter "Deckman") (WO-2012060932-A2), Smith et al. (hereinafter "Smith") (US 2013/0041356), Sakurazawa (US 2019/0350605), Erin (US 2012/0253115), Boyle Jr. (hereinafter "Boyle") (US 2009/0054805) and Yazawa (JP-2005124776-A).
The claims of ‘557 disclose all the limitations of the instant claims except for the limitations of an endoscope, comprising: a handle comprising a liquid reservoir housed entirely in said handle and a pump; an imaging head comprising: a transparent tubular shaped body having a tubular wall terminating at a distal open end; wherein said imaging head has a structure such that said illumination directed into said tubular wall is emitted partially distally and partially radially therefrom; wherein said pump is housed entirely in said handle; wherein said partially distally emitted and partially radially emitted illumination from said tubular wall have a distribution which is adapted to be suitable for the illumination requirements of said anatomical space; wherein said distribution is achieved, at least in part, by having optically diffusive coatings on at least parts of the outer surface of said tubular wall; wherein said pump is adapted to eject liquid from said reservoir through said cannula and out of said at least one opening in the outer wall of said cannula; a cytological collection element associated with said imaging head, that is adapted to detach cells from said anatomical space in which said imaging head is situated; wherein said handle further comprises a liquid withdrawal mechanism adapted to withdraw liquid in a proximal direction through said catheter; a cell collection vessel within said handle to collect liquid withdrawn from said liquid withdrawal mechanism; wherein said cytological collection element is disposed on the end of a guide wire deployed from an irrigation opening in said endoscope cannula wall; wherein said cytological collection element is a structured surface on the outer surface of at least one of said tubular wall, at least part of said cannula, or an inflatable balloon; wherein said structured surface is at least one of rough, jagged, toothed, and hairy; wherein all supplies for its operations are contained within said handle; wherein said at least one light source and said detector array are aligned back-to-back such that their electronic circuits are commonly connectable; wherein both said at least one light source and said detector array are supplied with electrical power from only a single pair of wires; wherein said detector array has an active pixelated area of size such that it will fit within the inner bore of said tubular wall, and a non-active substrate, held within the outer diameter of said tubular wall; and wherein said cytological collection element is an inflatable balloon having a rough or toothed external surface.
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Hellstrom discloses an endoscope (a sensing catheter; [0021]) for insertion into an anatomical space of a subject (a narrow body lumen; [0021]), comprising:
a handle (an operator’s end; [0092]);
a cannula (Fig. 18, a catheter sleeve 1; [0053]) having at least one opening (Fig. 18, a distal tip aperture; [0053]) through which liquid can be ejected (Fig. 18, fluid flow 40 is ejected through the distal tip aperture; [0053] & [0068]); and
an imaging head (Figs. 18 & 19C, a distal portion of a flexible inner sleeve 51; [0089]) attached to the distal end of said cannula (Figs. 18 & 19C, the distal portion of the flexible inner sleeve 51 is attached to a distal portion of the catheter sleeve 1 via a mounting block 30; [0068]), said imaging head comprising:
a transparent tubular shaped body (the distal portion of the flexible inner sleeve 51 is tubular and translucent; [0089]) having an essentially closed proximal end (a proximal end of the distal portion of the flexible inner sleeve 51 is substantially occluded by an illumination fiber bundle 20 and an imaging fiber bundle 21; see Figs. 19B & 19C), and a tubular wall (Fig. 18, a tubular portion of the distal end portion of the flexible inner sleeve 51; [0089]) extending from said essentially closed proximal end and terminating at a distal open end of said tubular shaped body (Fig. 18, a window 52 occludes a distal end of the tubular portion of the distal end portion of the flexible inner sleeve 51; [0089] & [0090]);
at least one light source (Fig. 18, an illumination fiber bundle 20; [0089]) associated with said essentially closed proximal end (the illumination fiber bundle 20 substantially occludes the proximal end of the distal portion of the flexible inner sleeve 51; see Figs. 19B & 19C) such that its illumination is directed into said tubular wall (Fig. 18, the illumination fiber bundle 20 directs light rays 6 into the tubular portion of the distal end portion of the flexible inner sleeve 51; [0089]), said at least one light source being disposed radially inwards of the outer dimensions of said tubular shaped body (the illumination fiber bundle 20 is disposed within the distal portion of the flexible inner sleeve 51; see Figs. 18 & 19B-C);
a two dimensional detector array (Figs. 18 & 19B, a planar tip of an imaging fiber bundle 21; [0089]) disposed inwardly of the inner surface of said tubular wall (the planar tip of the imaging fiber bundle 21 is disposed within the distal portion of the flexible inner sleeve 51; see Figs. 18 & 19B-C) and distal to said at least one light source (Fig. 18, the planar tip of the imaging fiber bundle 21 is distal the illumination fiber bundle 20; [0087]);
an imaging lens assembly (Fig. 18, a lens assembly comprising a lens 22 and a window 52; [0089] & [0090]) held by direct contact with said transparent tubular shaped body (Fig. 18, the window 52 of the lens assembly seals the flexible inner sleeve 51; [0090]) and positioned distally to said detector array (the lens assembly is distal to the planar tip of the imaging fiber bundle 21; see Fig. 18), such that it images onto said detector array, light reflected back into said imaging head (Fig. 18, reflected light is imaged onto the planar tip of the imaging fiber bundle 21 by the lens 22 of the lens assembly; [0087]), wherein said imaging head has a structure such that said illumination directed into said tubular wall is emitted partially distally and partially radially therefrom (Fig. 18, the tubular portion of the distal end of the flexible inner sleeve 51 directs the light rays 6 distally and radially therefrom; [0089]);
wherein said partially distally emitted and partially radially emitted illumination from said tubular wall have a distribution which is adapted to be suitable for the illumination requirements of said anatomical space (Fig. 18, the tubular portion of the distal end of the flexible inner sleeve 51 directs the light rays 6 distally and radially therefrom; [0089]);
a cytological collection element (Fig. 18, an aperture 42; [0068]) associated with said imaging head (the aperture 42 is proximal the distal portion of the flexible inner sleeve 51; see Fig. 18), that is adapted to detach cells from said anatomical space in which said imaging head is situated (Fig. 18, the aperture 42 removes fluid 41 from a patient and is therefore a cytological collection element as defined by Applicant in Applicant’s specification on Page 20, Lines 4-12; [0068]);
The advantage of the tubular wall emitting illumination radially and distally is to better illuminate the subject (Hellstrom; [0089]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tubular wall as disclosed by ‘557, to emit illumination radially and distally taught by Hellstrom, to better illuminate the subject (Hellstrom; [0089]).
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Deckman discloses an endoscope (Fig. 21A, a sampling endoscope 2100; [00153]) for insertion into an anatomical space of a subject (Fig. 21, the sampling endoscope 2100 is inserted into a vagina of a patient; [0067]), comprising:
a handle (Fig. 21A, a handle 2110; [00153]) comprising a liquid reservoir (Fig. 21A, a fluid container 2152; [00155]), housed entirely in said handle (the fluid container 2152 is housed entirely in the handle 2110; see Fig. 21A) and a liquid injection system comprising a pump (Fig. 21A, a pump 2150; [00155]);
a cannula (Fig. 21A, a sampling sheath 1424; [00132]) attached at its proximal end to said handle (a proximal end of the sampling sheath 1424 is attached to the handle 2110; see Fig. 21A), said cannula having at least one opening (Fig. 18C, a sampling port 1427; [00145]) through which liquid from said reservoir can be ejected (Figs. 18C & 21A, the sampling port 1427 injects fluid from the fluid container 2152 to a uterus of the patient; [00145] & [00155]); and
an imaging head (Figs. 18C & 30, a camera head 1830; [00136]) attached to the distal end of said cannula (Fig. 18C, the camera head 1830 is attached to a distal end of the sampling sheath 1424; [00136]), said imaging head comprising:
at least one light source (Fig. 30, LEDs 3036 and 3037; [00188]);
a two dimensional detector array (Fig. 30, a CMOS sensor 3080; [00188]); and
an imaging lens assembly (Fig. 30, a lens 3070; [00188]);
wherein said pump is housed entirely in said handle (the pump 2150 is entirely within the handle 2110; see Fig. 21A);
wherein said pump is adapted to eject liquid from said reservoir through said cannula and out of said at least one opening in the outer wall of said cannula (Figs. 18C & 21A, the sampling port 1427 injects fluid from the fluid container 2152 to a uterus of the patient; [00145] & [00155]); and
wherein all supplies for its operations are contained within said handle (the fluid container 2152 and the pump 2150 are disposed entirely within the handle 2110; see Fig. 21A).
The advantage of the liquid reservoir and pump being entirely in the handle is to permit a physician to perform endoscopic surgery without an assistant operating the fluid source (Deckman; [00155]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle as disclosed by ‘557, to include the liquid reservoir and pump entirely in the handle taught by Deckman, to permit a physician to perform endoscopic surgery without an assistant operating the fluid source (Deckman; [00155]).
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Smith discloses an endoscope (Fig. 2, an optical surgical probe; [0010]) comprising:
an imaging head (Fig. 2, a multi-spot generator 100; [0013]) comprising:
a transparent tubular shaped body (Fig. 2, a cannula 108; [0013]) having a tubular wall (the cannula 108 is substantially tubular; see Fig. 2);
at least one light source (Fig. 2, an optical fiber 112; [0013]);
wherein an outer surface of said tubular wall has a partially reflective coating (Fig. 2, a portion of the cannula 108 is coated with a reflective silver coating; [0016]); and
at least parts of the outer surface of said tubular wall has an optically diffuse coating (Fig. 2, a portion of the cannula 108 is coated with a diffusive coating; [0016]). The advantage of the diffusive coating and the reflective coating is to avoid the cannula from forming hot spots and prevent the light escaping into a surgeon's field of view, respectively (Smith; [0016]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tubular wall as disclosed by ‘557, to be partially coated in a diffusive coating and partially coated in a reflective coating as taught by Smith, to avoid the cannula from forming hot spots and prevent the light escaping into a surgeon's field of view, respectively (Smith; [0016]).
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Sakurazawa discloses an endoscope (Fig. 1, endoscopic forceps 100; [0037]) comprising:
a handle (Fig. 1, a control handle assembly; [0038]) comprising a liquid withdrawal mechanism (Fig. 1, a connection pipe 109; [0041]) and a cell collection vessel (Fig. 1, a reservoir section 110; [0040]);
a cannula (Fig. 1, a hollow section 106; [0038]);
wherein the liquid withdrawal mechanism adapted to withdraw liquid in a proximal direction through said cannula (Fig. 1, the connection pipe 109 sucks liquid in a proximal direction through the hollow section 106; [0041]); and
wherein the cell collection vessel collects liquid withdrawn from said liquid withdrawal mechanism (Fig. 1, the reservoir section 110 collects liquid from the connection pipe 109; [0043]).
 The advantage of the integrated connection pipe and the reservoir section of the handle assembly is to allow liquids to be quickly suctioned without inserting and/or reinserting a separate suction tool (Sakurazawa; [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle as disclosed by ‘557, to include the integrated connection pipe and the reservoir section taught by Sakurazawa, to allow liquids to be quickly suctioned without inserting and/or reinserting a separate suction tool (Sakurazawa; [0059]).
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Erin discloses an endoscope (Fig. 1, an endoscope 1; [0025]) comprising:
a cannula (Fig. 1, an insertion member 3; [0025]), said cannula having an irrigation opening (Fig. 1, an insertion channel port 12; [0025]);
a cytological collection element (Fig. 2, a brush portion 21 of a cytology brush 14; [0030]); and
wherein said cytological collection element is disposed on the end of a guide wire (Fig. 2, an inner wire 19; [0030]) deployed from the irrigation opening (Fig. 2, the brush portion 21 of the cytology brush 14 is deployed from the insertion channel port 12; [0032]).
The advantage of the retractable cytology brush is to prevent contamination of the brush portion as it is withdrawn from potentially contaminated irrigation channel (Erin; [0032]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the aperture as disclosed by ‘557, with the retractable cytology brush taught by Erin, to prevent contamination of the brush portion as it is withdrawn from potentially contaminated irrigation channel (Erin; [0032]).
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Boyle discloses a surgical instrument (Fig. 2A, an expandable cutting device 1; [0047]) comprising:
a cannula (Fig. 2A, an elongated shaft 20; [0047]);
a cytological collection element (Fig. 2A, a cutting head 10; [0047]); and
wherein said cytological collection element is an inflatable balloon (Fig. 2A, a balloon 13; [0048]) having a rough or toothed external surface (Fig. 2A, cutting elements 12; [0048]).
The advantage of the expandable cytological collection element is to access and biopsy a puncture-sensitive body lumen without endangering the safety of the patient (Boyle; [0046]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘557, to include the expandable cytological collection element taught by Boyle, to access and biopsy a puncture-sensitive body lumen without endangering the safety of the patient (Boyle; [0046]).
Regarding Claims 1-2, 4-5, 7-8, 10-15, 17, 19-21 & 32-35, Yazawa, as best understood discloses an endoscope (Fig. 1, an endoscope system 10; [0036]) for insertion into an anatomical space of a subject, comprising (Fig. 1, the endoscope system 10 is inserted into an organ of a patient; [0098]):
a handle (Fig. 1, a grip part 22; [0037]);
a cannula (Fig. 1, a flexible cable section 30; [0040]) attached at its proximal end to said handle (the flexible cable section 30 is attached to a proximal end of the grip part 22; see Fig. 1), said cannula having at least one opening (Fig. 4, a hole 31; [0044]); and
an imaging head (Fig. 4, an endoscope 100; [0084]) attached to the distal end of said cannula (the endoscope 100 is attached at a distal end of the flexible cable portion 30; see Fig. 4), said imaging head comprising:
a transparent tubular shaped body (Fig. 4, an outer tubing 60; [0084]) having an essentially closed proximal end (Fig. 4, a throttle portion 130 occluded by a light emitting body 90; [0099]), and a tubular wall (Fig. 4, a holding portion 132; [0094]) extending from said essentially closed proximal end and terminating at a distal open end of said tubular shaped body (Fig. 4, the holding portion 132 extends from the occluded throttle portion 130 to an opening 131; [0094]);
at least one light source (Fig. 4, a light emitting body 90; [0084]) associated with said essentially closed proximal end such that its illumination is directed into said tubular wall (Fig. 4, the light emitting body 90 occludes the throttle portion 130 and directs light distally and radially into the holding portion 132; [0092]), said at least one light source being disposed radially inwards of the outer dimensions of said tubular shaped body (the light emitting body 90 is disposed radially inwardly of an outer surface of the holding portion 132; see Fig. 4);
a two dimensional detector array (Fig. 4, a sensor assembly comprising an image sensor 80 and an image sensor holder 81; [0089]) disposed inwardly of the inner surface of said tubular wall and distal to said at least one light source (the sensor assembly is disposed within the holding portion 132; see Fig. 4);
an imaging lens assembly (Fig. 4, a lens 141; [0095]) held by direct contact with said transparent tubular shaped body (Fig. 4, the lens 141 is housed in an insertion hole 62 of the outer tubing 60; [0095]) and positioned distally to said detector array (the lens 141 is positioned distally to the sensor assembly; see Fig. 4), such that it images onto said detector array, light reflected back into said imaging head (Fig. 4, reflected light passes through the lens 141 and onto the sensor assembly; [0096]), wherein said imaging head has a structure such that said illumination directed into said tubular wall is emitted partially distally and partially radially therefrom (Fig. 4, the holding portion 132 emits light distally and radially therefrom; [0092]);
wherein said partially distally emitted and partially radially emitted illumination from said tubular wall have a distribution which is adapted to be suitable for the illumination requirements of said anatomical space (Fig. 4, the holding portion 132 emits light distally and radially therefrom; [0092]);
wherein said at least one light source and said detector array are aligned back-to-back (the light emitting body 90 and the sensor assembly are arranged back-to-back; see Fig. 4) such that their electronic circuits are commonly connectable (Fig. 4, the light emitting body 90 and the sensor assembly share a pair of electrical wires 32; [0088] & [0094]); wherein both said at least one light source and said detector array are supplied with electrical power from only a single pair of wires (Fig. 4, the light emitting body 90 and the sensor assembly share a pair of electrical wires 32; [0088] & [0094]); and
wherein said detector array has an active pixelated area of size (Fig. 4, an image sensor 80; [0089]) such that it will fit within the inner bore of said tubular wall (the image sensor 80 is disposed within an insertion hole 62 of the outer tubing 60; see Fig. 4), and a non-active substrate (Fig. 4, an image sensor holder 81; [0089]), held within the outer diameter of said tubular wall (the image sensor holder 81 is disposed within an insertion hole 62 of the outer tubing 60; see Fig. 4).
The advantage of back to back assembly is to share a single set of wires (Yazawa; [0088] & [0094]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging head as disclosed by ‘557, to include back to back assembly taught by Yazawa, to share a single set of wires (Yazawa; [0088] & [0094]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0061645; US 2021/0037169; US 2021/0022588; US 2019/0246027; US 2019/0064079; U.S. 10,088,113; US 2018/0063387; U.S. 8,928,746; US 2014/0210976; US 2004/0064018; US 2003/0227547; U.S. 4,800,869; U.S. 2,701,559.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795